     Case 2:19-cv-00946-GMN-BNW Document 36 Filed 12/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10

11    BRYAN MICHAEL FERGASON,                          Case No. 2:19-cv-00946-GMN-BNW
12                       Petitioner,                   ORDER
13           v.
14    BRIAN WILLIAMSON, et al.,
15                       Respondents.
16

17          Respondents have filed an unopposed motion for enlargement of time to respond to

18   motion for leave to conduct discovery (first request) (ECF No. 35). The court finds that good

19   cause exists to grant this motion.

20          IT THEREFORE IS ORDERED that respondents' unopposed motion for enlargement of

21   time to respond to motion for leave to conduct discovery (first request) (ECF No. 35) is

22   GRANTED. Respondents will have up to and including February 15, 2021, to respond to

23   petitioner's motion for leave to conduct discovery (ECF No. 34).

24          DATED: December 17, 2020
25                                                               ______________________________
                                                                 GLORIA M. NAVARRO
26                                                               United States District Judge
27

28
                                                      1
